Title: General Orders, 14 April 1778
From: Washington, George
To: 

 

Head-Quarters Valley-Forge Tuesday April 14th 1778.
Denmark—Delaware. Dartmouth.


Lieutenant McKenny is appointed to do the duty of Brigade Major in Late Conway’s Brigade ’till Major Stagg returns and is to be accordingly respected.
The Brigade Quarter Masters will apply tomorrow for their respective Proportions of Paper.
The Medecine Chest from General Greene’s Division to be sent immediately to the Yellow-Springs to be refill’d. A return to be made of such Regiments have no Chests to Mr Cutting Apothecary General of the Middle Hospital who will supply them.
The General was very much pleased in a ride through the Lines yesterday to see what attention some of the Brigadiers had paid to his orders respecting the Neatness and Purity of their Camp, He wishes it had been general, but the case was otherwise and (notwithstanding repeated orders enjoining Cleanliness) the smell was in some places intollerable, owing to the want of Necessaries or the Neglect of them; He therefore and for the last time (without proceeding to Extremities) requests that all kinds of Dirt and Filth as well that in Front, Rear and between the Hutts as what shall be found on the Parade and before the doors be raked together & burned or buried as the Case may require.
The Regimental Quarter-Masters are to see that Necessaries where wanted are immediately dug and that fresh Earth be thrown into them every morning.
The Brigade Quarter Masters are to see that the Offal at the Slaughter-Pens for their respective Brigades is burned daily; they will be answerable for the Neglect of these duties and will without Fail be arrested for the smallest inattention to them.
Centinels from the Quarter-Guards are to be posted at proper places who are to make Prisoner of any soldier who shall attempt to ease himself any where but at a proper necessary & five lashes are to be immediately ordered him by the Commanding Officer of the Regiment to which the delinquent belongs for the offence and disobedience of orders. That soldiers may not ignorantly offend against this order it is to be read to them frequently and the serjeants are to take Care that all New-comers are inform’d thereof or they will become answerable themselves.
The General observing that many Hutts are without straw—The Quarter Master General will therefore provide it for the soldiers to lodge on.
At a General Court Martial whereof Colonel Vose was President (April 6th 1778) Doctor Sackett Surgeon’s-Mate of 14th Virginia Regiment,

tried first, For repeatedly neglecting to visit and procure necessaries for the sick of the Regiment, 2ndly For absenting himself and going to the State of New York without leave, acquitted of the first charge, but found guilty of the second, being a breach of 5th Article 14th Section of the Articles of War & sentenced to be reprimanded by the Commanding Officer of the Regiment to which he belongs.
The Commander in Chief approves the sentence and orders it to take place tomorrow.
